Citation Nr: 1619500	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1960 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This claim was remanded by the Board in September 2013.

In his January 2010 substantive appeal, the Veteran requested to appear at a hearing before a member of the Board.  The Veteran subsequently withdrew his hearing request.  See 38 C.F.R § 20.703(e).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary in order to ensure compliance with the Board's September 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therein, the Board requested that the Veteran be afforded a VA examination to determine the nature and etiology of his type II diabetes mellitus.  Included in this directive, was a request for the VA examiner to answer whether it was at least as likely as not that the Veteran's disability was caused or aggravated by a service-connected disability.  A review of the subsequent October 2013 VA examination report shows that this question was not answered.  As a result, remand is necessary for a clarifying opinion.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain a clarifying medical opinion from the October 2013 VA examiner or, if unavailable, another qualified medical professional.  The examiner must review the entire claims file, to include any electronic records, in conjunction with the writing of this opinion.

The examiner is asked to answer two questions:

A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's type II diabetes mellitus had its onset during service, within a year of discharge from service, or is otherwise related to service?

B)  Is it at least as likely as not that the Veteran's type II diabetes mellitus was proximately caused or aggravated by the Veteran's service-connected disabilities?

It should be noted that question B) requires two separate opinions: one for proximate causation and another for aggravation.

"Aggravation" means a permanent worsening of a disease or disability beyond its natural progression.  If aggravation is found, the examiner must, to the extent possible, attempt to establish a baseline level of severity of the type II diabetes mellitus prior to aggravation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A complete rationale must be provided for each answer.  The rationale must discuss the pertinent evidence of record, to include any lay evidence such as statements from the Veteran.  Discussion of any pertinent medical literature or knowledge would also be of assistance.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that a negative opinion based solely on the absence of evidence in the Veteran's service treatment records would be considered inadequate, unless the examiner provides a medical basis for why such an absence is relevant to the opinion provided.  

If the examiner believes that a question cannot be answered without resort to mere speculation, a rationale must still be provided.  The phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of the examiner.  

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



